 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”), dated as of December 21, 2005 (the
“Effective Date”), is made by and between AVANIR PHARMACEUTICALS, a California
corporation having its principal offices at 11388 Sorrento Valley Road, San
Diego, California, 92121 (the “Company”), and Randall Kaye (“Employee”).
AGREEMENT
     1. Commencement Date.
          Employee’s employment under this Agreement shall commence on
January 16, 2006 (“Commencement Date”).
     2. At-will Employment.
          Employee’s employment relationship with the Company (“Employment”) is
at-will, terminable at any time and for any or no reason by either the Company
or Employee. While certain sections of this Agreement describe events that could
occur at a particular time in the future, nothing in this Agreement shall be
construed as a guarantee of employment of any length.
     3. Employment Duties.
          a. Title. Employee shall be Vice-President of Medical Affairs of the
Company and shall be assigned duties and responsibilities consistent with that
position at the discretion of the Company, including but not limited to working
closely with the R&D organization.
          b. Full-Time Attention. Employee shall devote his full time,
attention, energy and skills to the Company during the period he is employed
under this Agreement.
          c. Policy Compliance. Employee shall comply with all of the Company’s
policies, practices and procedures, including the terms of the Confidentiality
Agreement (defined below).
     4. Compensation.
          a. Base Salary. The Company shall pay Employee a base salary of
$21,666.67 per month (an annual rate of $260,000), or such higher amount as the
Company may determine from time to time (“Base Salary”), payable in accordance
with the Company’s regular payroll practices.

 



--------------------------------------------------------------------------------



 



          b. Bonus Compensation. In addition to the Base Salary, Employee shall
be eligible for an annual discretionary bonus of up to 30% of the then-current
annual Base Salary, which is payable in October and annually thereafter,
provided that the actual bonus may be higher or lower than the target amount, at
the discretion of the Company. No bonus will be payable if Employee is not
employed by the Company at the normal time of bonus payment. Any bonus payable
in October 2006 will not be prorated on account of commencement of employment
less than one year prior to October 2006.
          Employee must be employed by the Company when bonuses are distributed
in order to be eligible to receive any portion of such bonus.
          c. Signing Bonus. Four months from Commencement Date, assuming
Employee is still employed by the Company Employee shall receive a signing bonus
in the amount of $50,000 to compensate him for forfeiture of his annual bonus at
his prior employer. In the event that Employee receives his annual bonus from
his prior employer in an amount equal to or greater than $50,000, the Company
will not be obligated to pay this signing bonus. The signing bonus shall be
immediately repaid to the Company if, within one year from the Commencement
Date, Employee resigns except for good cause.
          d. Equity Compensation. The Company will recommend to its Board of
Directors that Employee be granted the following equity awards as additional
compensation:
                i. Subject to Board approval, Employee shall be granted the
option to purchase 50,000 shares of Class A common stock (the “Restricted
Shares”) at a purchase price of $0.001 per share. The Restricted Shares shall
vest in full upon Employee’s completion of two full years of employment and will
be governed by the terms and conditions of the 2003 Equity Incentive Plan of the
Company and the form of Restricted Stock Grant Notice, Restricted Stock
Agreement and other related documents attached hereto as Exhibit A. The fair
market value of the Restricted Shares as of the grant date will be determined by
the Board.
                ii. Subject to Board approval, Employee shall be granted the
option to purchase 150,000 shares of Class A common stock, with an exercise
price equal to 100% of the fair market value of the underlying shares on the
date of grant, subject to a four-year vesting schedule (25% vesting as of
January 16, 2007 and the remainder vesting in 12 equal installments on April 16,
2007, July 16, 2007, October 16, 2007, January 16, 2008, April 16, 2008,
July 16, 2008, October 16, 2008, January 16, 2009, April 16, 2009, July 16,
2009, October 16, 2009, and January 16, 2010. ) This option shall be subject to
the terms and conditions of the Company’s 2003 Equity Incentive Plan. The
options will be intended to be incentive stock options under Internal Revenue
Code Section 422 to the extent permitted by law, and any excess will be intended
to be nonstatutory stock options. The Company has no responsibility as to actual
tax treatment, however.

2



--------------------------------------------------------------------------------



 



The foregoing share amounts and share purchase prices shall be adjusted, as
necessary, to give effect to any stock split, reverse stock split, stock
dividend, recapitalization or similar transaction affecting the Company’s
Class A common stock that is effected after the Effective Date.
          e. Employee Benefits. Employee shall be entitled to participate in all
employee benefit plans, programs and arrangements maintained by the Company and
made available to employees generally. The Employee’s participation in such
Company plans or programs shall be on the same basis and terms as are applicable
to other executive employees of the Company.
          f. Reimbursement of Expenses. During his employment with the Company,
Employee shall be entitled to reimbursement for all reasonable and necessary
business expenses incurred on behalf of the Company, in accordance with the
Company’s policies and procedures.
          g. Reimbursement of Moving/Housing Expenses. The Company shall pay
Employee $50,000 as reimbursement for moving and housing expenses related to his
employment with Company. Payment shall be made on the Commencement Date.
     5. Confidentiality Agreement. Employee shall concurrently herewith execute
and deliver to the Company the Employee Confidential Disclosure Agreement
(“Confidentiality Agreement”) in the form attached hereto as Exhibit B.
     6. Non-Competition. During his Employment, Employee shall not, directly or
indirectly, either as an employee, employer, consultant, corporate officer or
director, investor, or in any other capacity, engage or participate in any
business that is a Competitor of the Company, unless such participation or
interest is fully disclosed to the Company and approved by the Board.
“Competitor” as used in this paragraph refers to any company that has
therapeutic products (i) on the market or in clinical development and (ii) that
are in competition with the products the Company has on the market or that have
entered clinical development. Notwithstanding the above, Employee may own
securities in any Competitor that is a public company, so long as Employee does
not own, of record or beneficially, more than an aggregate of five percent of
the outstanding securities of such company.
     7. Non-Solicitation. During his Employment, and for a period of 12 months
thereafter, whether for Employee’s own account or the account of any other
person, Employee shall not solicit, directly or indirectly, any employee to
leave his or her employment with the Company. For purposes of this Agreement,
the phrase, “shall not solicit, directly or indirectly,” includes, without
limitation, that Employee shall not: (i) identify any Company employees to any
third party as potential candidates for employment, such as by disclosing the
names, backgrounds, compensation or qualifications of any Company employees;
(ii) personally or through any other person approach, recruit or otherwise
solicit employees of Company to work for any other employer; or (iii)
participate in any pre-employment interview with any person who was employed by
the Company while Employee was employed by the Company whether under this
Agreement or otherwise.

3



--------------------------------------------------------------------------------



 



     8. Agreement with Previous Employers. Employee represents and warrants to
the Company that he does not have any agreement with any previous employer that
prevents him from performing his duties and responsibilities under this
Agreement or (other than customary confidentiality agreements) that in any way
limits his performance hereunder. Employee understands and acknowledges that his
employment with Avanir is contingent upon his compliance with any and all
agreements between him and his prior employers.
     9. Change of Control. Employee shall be eligible to participate in any
future change of control plan or policy generally applicable to Officers of the
Company which, will supersede any then-existing agreement inconsistent with its
terms.
     10. Dispute Resolution Procedures. Except as expressly provided in this
Agreement, Employee agrees that any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof shall be
settled by arbitration, to the extent permitted by law, to be held in San Diego
County, California in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”) and in accordance with the accompanying Mutual Arbitration Agreement
attached hereto as Exhibit B. The arbitrator’s decision shall be final,
conclusive and binding on the parties to the arbitration pursuant to the Mutual
Arbitration Agreement. Judgment may be entered on the decision of the arbitrator
in any court having competent jurisdiction.
     11. Notices. Any reports, notices or other communications required or
permitted to be given by either party hereto, shall be given in writing by
personal delivery, overnight courier service, or by registered or certified
mail, postage prepaid, return receipt requested, addressed to each respective
party at the address shown below or other current address:
     If to AVANIR:
                     Avanir Pharmaceuticals
                     11388 Sorrento Valley Road
                     San Diego, California 92121
                     Fax: (858) 658-7455
                     Attn: Chief Executive Officer
     If to Employee:
                     Randall Kaye
                     [address]
     12. Withholding. All payments, except the payment for moving/housing
expenses to be made hereunder where proof of such expenses is provided to the
Company, including Base Salary and bonus, shall be paid less applicable Federal
and state withholding taxes. In the case

4



--------------------------------------------------------------------------------



 



of the rights referred to in Section 4(c) (Equity Compensation) above, Employee
shall be responsible for furnishing the Company with the amount of any required
withholding at the time it is due, and the Company’s obligations with respect to
such rights shall be conditioned upon Employee’s compliance with this
Section 12.
     13. General Provisions.
          a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
          b. Assignment. Employee may not assign, pledge or encumber his
interest in this Agreement or any part thereof.
          c. No Waiver of Breach. The failure to enforce any provision of this
Agreement shall not be construed as a waiver of any such provision, nor prevent
a party thereafter from enforcing the provision or any other provision of this
Agreement. The rights granted the parties are cumulative, and the election of
one shall not constitute a waiver of such party’s right to assert all other
legal and equitable remedies available under the circumstances.
          d. Severability. The provisions of this Agreement are severable, and
if any provision shall be held to be invalid or otherwise unenforceable, in
whole or in part, the remainder of the provisions, or enforceable parts of this
Agreement, shall not be affected.
          e. Entire Agreement. This Agreement and the exhibits hereto constitute
the entire agreement of the parties with respect to the subject matter of this
Agreement and supersedes all prior and contemporaneous negotiations, agreements
and understandings between the parties, whether oral or written.
          f. Modifications and Waivers. No modification or waiver of this
Agreement shall be valid unless in writing, signed by the party against whom
such modification or waiver is sought to be enforced.
          g. Amendment. This Agreement may be amended or supplemented only by a
writing signed by both of the parties hereto.
          h. Duplicate Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original; provided, however, such
counterparts shall together constitute only one agreement.
          i. Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
          j. Drafting Ambiguities. Each party to this Agreement and its counsel
have reviewed and revised this Agreement. The rule of construction that any
ambiguities are to be

5



--------------------------------------------------------------------------------



 



resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any of the amendments to this Agreement.
EXECUTED at San Diego, California, this 21st day of December, 2005.

                                  AVANIR PHARMACEUTICALS    
 
                   
Dated:
  12/21/05       By:        Paul Acosta for Eric Brandt    
 
                   
 
                        Eric Brandt
          Chief Executive Officer    
 
                                EMPLOYEE    
 
                   
Dated:
  12/23/05                Randall Kaye    
 
                   
 
                   
 
                   Randall Kaye    

6



--------------------------------------------------------------------------------



 



EXHIBIT A
AVANIR PHARMACEUTICALS
RESTRICTED STOCK PURCHASE AGREEMENT
     This Restricted Stock Purchase Agreement (the “Agreement”) is made as of
December ___, 2005 by and between Avanir Pharmaceuticals, a California
corporation (the “Company”), and Randall Kaye (“Purchaser”).
     A. Purchaser and the Company are parties to an Employment Agreement,
effective December 21, 2005 (the “Employment Agreement”).
     B. Purchaser and the Company desire to specify the terms and conditions of
Purchaser’s restricted stock participation in the Company as contemplated in the
Employment Agreement.
     THE PARTIES AGREE AS FOLLOWS:
     1. Sale of Stock. In satisfaction of the Company’s obligations under
Section 4(d)(i) of the Employment Agreement, and subject to the terms and
conditions of this Agreement, on the Purchase Date (as defined below) the
Company will issue and sell to Purchaser, and Purchaser agrees to purchase from
the Company, 50,000 shares of the Company’s Class A Common Stock (the “Purchased
Shares”) at a purchase price of $0.001 per Share for a total purchase price of
$50. The term “Shares” refers to the Purchased Shares and all securities
received in replacement of the Purchased Shares or as stock dividends or splits,
all securities received in replacement of the Shares in a recapitalization,
merger, reorganization, exchange or the like, and all new, substituted or
additional securities or other properties to which Purchaser is entitled by
reason of Purchaser’s ownership of the Shares (including the Purchased Shares).
     2. Purchase. The purchase and sale of the Shares under this Agreement shall
occur at the principal office of the Company simultaneously with the execution
of this Agreement by the parties or on such other date as the Company and
Purchaser shall agree (the “Purchase Date”). As promptly as practicable after
the Purchase Date, the Company will deliver to the Company’s Secretary pursuant
to Section 4 a certificate representing the Shares to be purchased by Purchaser
(which shall be issued in Purchaser’s name) against payment of the purchase
price therefor on the Purchase Date by Purchaser by cash or check made payable
to the Company.
     3. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in any portion of the Shares which are subject to the
Repurchase Option. After any portion of the Shares has been released from the
Repurchase Option, Purchaser shall not assign, encumber or dispose of any
interest in such portion except in compliance with the provisions below and
applicable securities laws.

 



--------------------------------------------------------------------------------



 



          (a) Repurchase Option.
                (i) In the event of the voluntary or involuntary termination of
Purchaser’s employment or consulting relationship with the Company for any
reason (including death or disability), with or without cause, upon the date of
such termination (the “Termination Date”), the Company shall have an
irrevocable, exclusive option (the “Repurchase Option”) for a period of 90 days
from such date to repurchase all or any portion of the Shares held by Purchaser
as of the Termination Date which have not yet been released from the Company’s
Repurchase Option at the original purchase price per Share specified in
Section 1 (adjusted for any stock splits, stock dividends and the like).
                (ii) Unless the Company notifies Purchaser within 90 days from
the Termination Date that it does not intend to exercise its Repurchase Option
with respect to some or all of the Shares, the Repurchase Option shall be deemed
automatically exercised by the Company as of the 90th day following the
Termination Date, provided that the Company may notify Purchaser that it is
exercising its Repurchase Option as of a date prior to such 90th day. Unless
Purchaser is otherwise notified by the Company pursuant to the preceding
sentence that the Company does not intend to exercise its Repurchase Option as
to some or all of the Shares to which it applies at the time of termination,
execution of this Agreement by Purchaser constitutes written notice to Purchaser
of the Company’s intention to exercise its Repurchase Option with respect to all
Shares to which such Repurchase Option applies. The Company, at its choice, may
satisfy its payment obligation to Purchaser with respect to exercise of the
Repurchase Option by either (A) delivering a check to Purchaser in the amount of
the purchase price for the Shares being repurchased, or (B) in the event
Purchaser is indebted to the Company, canceling an amount of such indebtedness
equal to the purchase price for the Shares being repurchased, or (C) by a
combination of (A) and (B) so that the combined payment and cancellation of
indebtedness equals such purchase price. In the event of any deemed automatic
exercise of the Repurchase Option pursuant to this Section 3(a)(ii) in which
Purchaser is indebted to the Company, such indebtedness equal to the purchase
price of the Shares being repurchased shall be deemed automatically canceled as
of the 90th day following the Termination Date unless the Company otherwise
satisfies its payment obligations. Any failure on the part of the Company to
promptly satisfy its payment obligations for the Repurchase Option shall not, in
any way, affect the enforceability of the Company’s exercise of the Repurchase
Option. As a result of any repurchase of Shares pursuant to this Section 3(a),
the Company shall become the legal and beneficial owner of the Shares being
repurchased and shall have all rights and interest therein or related thereto,
and the Company shall have the right to transfer to its own name the number of
Shares being repurchased by the Company, without further action by Purchaser.
                (iii) All of the Shares shall initially be subject to the
Repurchase Option. Provided that Purchaser remains continuously employed by the
Company (or continues to provide services to the Company as a consultant), the
Shares shall be released from the Repurchase Option pursuant to the following
schedule:

2



--------------------------------------------------------------------------------



 



                      No. Shares released             from Repurchase Option  
Date                      
 
    50,000     January 16, 2008    

          (b) Restrictions Binding on Transferees. All transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement, including insofar as applicable the Company’s
Repurchase Option. Any sale or transfer of the Shares shall be void unless the
provisions of this Agreement are satisfied.
          (c) Termination of Rights. Upon the expiration or exercise of the
Repurchase Option, a new certificate or certificates representing the Shares not
repurchased shall be issued, on request, without the legend referred to in
Section 5(a) below and delivered to Purchaser.
     4. Escrow of Unvested Shares. For purposes of facilitating the enforcement
of the provisions of Section 3 above, Purchaser agrees, immediately upon receipt
of the certificate(s) for the Shares subject to the Repurchase Option, to
deliver such certificate(s), together with an Assignment Separate from
Certificate in the form attached to this Agreement as Exhibit A executed by
Purchaser and by Purchaser’s spouse (if required for transfer), in blank, to the
Secretary of the Company, or the Secretary’s designee, to hold such
certificate(s) and Assignment Separate from Certificate in escrow and to take
all such actions and to effectuate all such transfers and/or releases as are in
accordance with the terms of this Agreement. Purchaser hereby acknowledges that
the Secretary of the Company, or the Secretary’s designee, is so appointed as
the escrow holder with the foregoing authorities as a material inducement to
make this Agreement and that said appointment is coupled with an interest and is
accordingly irrevocable. Purchaser agrees that said escrow holder shall not be
liable to any party hereof (or to any other party). The escrow holder may rely
upon any letter, notice or other document executed by any signature purported to
be genuine and may resign at any time. Purchaser agrees that if the Secretary of
the Company, or the Secretary’s designee, resigns as escrow holder for any or no
reason, the Board of Directors of the Company shall have the power to appoint a
successor to serve as escrow holder pursuant to the terms of this Agreement.
     5. Restricted Securities; Legends and Stop-Transfer Orders.
          (a) Restricted Securities; Legends. Purchaser understands that the
Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), by reason of an exemption therefrom. Purchaser is
purchasing the Shares for investment for his own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act. The certificate or certificates representing the
Shares shall bear the following legend (as well as any legends required by
applicable state and federal corporate and securities laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED

3



--------------------------------------------------------------------------------



 



(THE “ACT”). SUCH SECURITIES MAY NOT BE TRANSFERRED UNLESS A REGISTRATION
STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER OR, IN THE OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, REGISTRATION UNDER THE ACT IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT OR UNLESS SOLD
PURSUANT TO RULE 144 OF THE ACT.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE REPURCHASE OPTION
OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF AN
AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.
          (b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
          (c) Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.
     6. No Employment Rights. Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Company, or a parent or subsidiary
of the Company, to terminate Purchaser’s employment or consulting relationship,
for any reason, with or without cause.
     7. Section 83(b) Election. Purchaser understands that Section 83(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
the difference between the amount paid for the Shares and the fair market value
of the Shares as of the date any restrictions on the Shares lapse. In this
context, “restriction” means the right of the Company to buy back the Shares
pursuant to the Repurchase Option set forth in Section 3(a) of this Agreement.
Purchaser understands that Purchaser may elect to be taxed at the time the
Shares are purchased, rather than when and as the Repurchase Option expires, by
filing an election under Section 83(b) (an “83(b) Election”) of the Code with
the Internal Revenue Service within 30 days from the date of purchase. In this
case, the difference between the fair market value of the Shares at the time of
the execution of this Agreement and the amount Purchaser is paying for the
Shares makes it unlikely that Purchaser will choose to make an 83(b) Election,
as such election would require that Purchaser pay taxes on that difference at
the time the Shares are purchased. However, the 83(b) Election must be made if
the Purchaser wishes to avoid additional income under Section 83(a) in the
future. Accordingly, Purchaser understands that failure to file such an election
in a timely manner may result in adverse tax consequences for

4



--------------------------------------------------------------------------------



 



Purchaser. Purchaser further understands that an additional copy of such
election form should be filed with his or her federal income tax return for the
calendar year in which the date of this Agreement falls. Purchaser acknowledges
that the foregoing is only a summary of the effect of United States federal
income taxation with respect to purchase of the Shares hereunder, and does not
purport to be complete. Purchaser further acknowledges that the Company has
directed Purchaser to seek independent advice regarding the applicable
provisions of the Code, the income tax laws of any municipality, state or
foreign country in which Purchaser may reside, the tax consequences of
Purchaser’s death and the decision as to whether or not to file an 83(b)
Election in connection with the acquisition of the Shares.
     Purchaser agrees that he will execute and deliver to the Company with this
executed Agreement a copy of the Acknowledgment and Statement of Decision
Regarding Section 83(b) Election (the “Acknowledgment”), attached hereto as
Exhibit B. Purchaser further agrees that Purchaser will execute and submit with
the Acknowledgment a copy of the 83(b) Election, attached hereto as Exhibit C,
if Purchaser has indicated in the Acknowledgment his or her decision to make
such an election.
     8. Withholding. At the request of the Company, either herewith or at any
time hereafter, Employee authorizes withholding from payroll and any other
amounts payable to him and, if such withholding is insufficient, to pay the
balance in cash to the Company, any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company (or any affiliate)
which arise in connection with the Purchased Shares. Unless Employee satisfies
such tax withholding obligations of the Company (or any affiliate) as provided
above, the Company shall have no obligation to release any of the Shares from
escrow.
     9. Miscellaneous.
          (a) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
          (b) Entire Agreement; Enforcement of Rights. This Agreement and the
Offer Letter set forth the entire agreement and understanding of the parties
relating to the subject matter herein and merge all prior discussions between
them. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, shall be effective unless in writing signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.
          (c) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

5



--------------------------------------------------------------------------------



 



          (d) Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.
          (e) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally or sent
by telegram or fax or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party’s address or fax number as set forth below or as
subsequently modified by written notice.
          (f) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
          (g) Successors and Assigns. The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns. The rights and obligations of Purchaser under this Agreement may
only be assigned with the prior written consent of the Company.
[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement as of the date first set forth
above.

         
 
  COMPANY:    
 
            AVANIR PHARMACEUTICALS
 
            By: Paul Acosta for Eric Brandt
 
                 Eric K. Brandt
     President and Chief Executive Officer
 
       
 
  Address:   11388 Sorrento Valley Road
San Diego, CA 92121

     PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
SECTION 3 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE OR
CONSULTANT AT THE WILL OF THE COMPANY. PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT SHALL CONFER UPON PURCHASER ANY RIGHT WITH
RESPECT TO CONTINUATION OF SUCH EMPLOYMENT OR CONSULTING RELATIONSHIP WITH THE
COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH PURCHASER’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE PURCHASER’S EMPLOYMENT OR CONSULTING RELATIONSHIP
AT ANY TIME, WITH OR WITHOUT CAUSE.

         
 
  PURCHASER:    
 
       
 
  Randall Kaye    
 
       
 
 
 
(Signature)    
 
       
 
  Address:    
 
       
 
 
 
   
 
       
 
 
 
   

I,                                         , spouse of Randall Kaye, have read
and hereby approve the foregoing Agreement. In consideration of the Company’s
granting my spouse the right to purchase the Shares as set forth in the
Agreement, I hereby agree to be irrevocably bound by the Agreement and further
agree that any community property or similar interest that I may have in the
Shares shall be similarly bound by the Agreement. I hereby appoint my spouse as
my attorney-in-fact with respect to any amendment or exercise of any rights
under the Agreement.

         
 
       
 
 
 
Spouse of Randall Kaye    

7



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Purchase
Agreement between the undersigned (“Purchaser”) and Avanir Pharmaceuticals (the
“Company”) dated as of December      , 2005 (the “Agreement”), Purchaser hereby
sells, assigns and transfers unto the Company
                                                            
(                     ) shares of the Class A Common Stock of the Company
standing in Purchaser’s name on the Company’s books and represented by
Certificate No.      , and does hereby irrevocably constitute and appoint
                                         to transfer said stock on the books of
the Company with full power of substitution in the premises. THIS ASSIGNMENT MAY
ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND THE EXHIBITS THERETO.
Dated:                                         

         
 
  Signature:    
 
       
 
       
 
 
 
Randall Kaye    
 
       
 
       
 
 
 
Spouse of Randall Kaye    
 
       
 
       
 
       
 
       
 
       

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its repurchase
option set forth in the Agreement without requiring additional signatures on the
part of Purchaser.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ACKNOWLEDGMENT AND STATEMENT OF DECISION
REGARDING SECTION 83(b) ELECTION
     The undersigned has entered a Restricted Stock Purchase Agreement with
Avanir Pharmaceuticals, a California corporation (the “Company”), pursuant to
which the undersigned is purchasing 50,000 shares of Class A common stock of the
Company (the “Shares”). In connection with the purchase of the Shares, the
undersigned hereby represents as follows:
     1. The undersigned has carefully reviewed the Restricted Stock Purchase
Agreement pursuant to which the undersigned is purchasing the Shares.
     2. The undersigned either [check and complete as applicable]:

  (a)         has consulted, and has been fully advised by, the undersigned’s
own tax advisor,                                        , whose business address
is                                         , regarding the federal, state and
local tax consequences of purchasing the Shares, and particularly regarding the
advisability of making elections pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”) and pursuant to the corresponding
provisions, if any, of applicable state law; or

  (b)         has knowingly chosen not to consult such a tax advisor.

     3. The undersigned hereby states that the undersigned has decided [check as
applicable]:

  (a)         to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Restricted
Stock Purchase Agreement, an executed form entitled “Election Under Section
83(b) of the Internal Revenue Code of 1986”; or

  (b)         not to make an election pursuant to Section 83(b) of the Code.

     4. Neither the Company nor any subsidiary or representative of the Company
has made any warranty or representation to the undersigned with respect to the
tax consequences of the undersigned’s purchase of the Shares or of the making or
failure to make an election pursuant to Section 83(b) of the Code or the
corresponding provisions, if any, of applicable state law.

                 
Date:
   

 
       

 
Randall Kaye    
 
               
 
               
Date:
   

 
       

 
Spouse of Randall Kaye    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year, the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

                  1.   The name, address, taxpayer identification number and
taxable year of the undersigned are as follows:
 
                    NAME OF TAXPAYER:    

 
   
 
                    NAME OF SPOUSE:        
 
                    ADDRESS:    

 
   
 
                         

 
   
 
                    IDENTIFICATION NO. OF TAXPAYER:    
 
                    IDENTIFICATION NO. OF SPOUSE:    
 
                    TAXABLE YEAR:        

     
2.
  The property with respect to which the election is made is described as
follows:
 
   
 
                      shares of the Class A Common Stock, of Avanir
Pharmaceuticals, a California corporation (the “Company”).
 
   
3.
  The date on which the property was transferred is:                     
 
   
4.
  The property is subject to the following restrictions:
 
   
 
  Repurchase option at cost in favor of the Company upon termination of
taxpayer’s employment or consulting relationship or failure of vesting criteria.
 
   
5.
  The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $                    .
 
   
6.
  The amount (if any) paid for such property: $                    

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

                 
Date:
   

 
       

 
Taxpayer    
 
               
Date:
   

 
       

 
Spouse of Taxpayer    

 



--------------------------------------------------------------------------------



 



RECEIPT
     Avanir Pharmaceuticals hereby acknowledges receipt of cash or a check in
the amount of $50 given by Randall Kaye as consideration for Certificate No.
                     for 50,000 shares of Class A Common Stock of Avanir
Pharmaceuticals.

         
Dated:
   

 
   

                  Avanir Pharmaceuticals  
 
           
 
  By:    

 
   
 
           
 
  Title:    

 
   

 



--------------------------------------------------------------------------------



 



RECEIPT AND CONSENT
     The undersigned hereby acknowledges receipt of a photocopy of Certificate
No.       for 50,000 shares of Common Stock of Avanir Pharmaceuticals (the
“Company”).
     The undersigned further acknowledges that the Secretary of the Company, or
his or her designee, is acting as escrow holder pursuant to the Restricted Stock
Purchase Agreement the undersigned has previously entered into with the Company.
As escrow holder, the Secretary of the Company, or his or her designee, holds
the original of the aforementioned certificate issued in the undersigned’s name.

         
Dated:
   

 
   

         
 
 
 
Randall Kaye    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
MUTUAL ARBITRATION AGREEMENT
     This MUTUAL ARBITRATION AGREEMENT (“Agreement”), dated as of December 21,
2005, is made by and between AVANIR Pharmaceuticals, a California corporation
(“the Company”) and Randall Kaye (“Employee”) (collectively, the “Parties” or
“we”).
Agreement to Arbitrate Certain Disputes and Claims
     We agree to arbitrate before a neutral arbitrator any and all disputes or
claims arising from or relating to Employee’s recruitment to or employment with
the Company, or the termination of that employment, including claims against any
current or former agent or employee of the Company, whether the disputes or
claims arise in tort, contract, or pursuant to a statute, regulation, or
ordinance now in existence or which may in the future be enacted or recognized,
including, but not limited to, the following claims:

  •   claims for fraud, promissory estoppel, fraudulent inducement of contract
or breach of contract or contractual obligation, whether such alleged contract
or obligation be oral, written, or express or implied by fact or law;

  •   claims for wrongful termination of employment, violation of public policy
and constructive discharge, infliction of emotional distress, misrepresentation,
interference with contract or prospective economic advantage, defamation, unfair
business practices, and any other tort or tort-like causes of action relating to
or arising from the employment relationship or the formation or termination
thereof;

  •   claims for discrimination, harassment, or retaliation under any and all
Federal, state, or municipal statutes, regulations, or ordinances that prohibit
discrimination, harassment, or retaliation in employment, as well as claims for
violation of any other Federal, state, or municipal statute, regulation, or
ordinance, except as set forth herein;

  •   claims for non-payment or incorrect payment of wages, commissions,
bonuses, severance, employee fringe benefits, stock options and the like,
whether such claims be pursuant to alleged express or implied contract or
obligation, equity, the California Labor Code, the Fair Labor Standards Act, the
Employee Retirement Income Securities Act, and any other Federal, state, or
municipal laws concerning wages, compensation or employee benefits; and

  •   claims arising out of or relating to the grant, exercise, vesting and/or
issuance of equity in the Company or options to purchase equity in the Company.

     We understand and agree that arbitration of the disputes and claims covered
by this Agreement shall be the sole and exclusive method of resolving any and
all existing and future

 



--------------------------------------------------------------------------------



 



disputes or claims arising out of Employee’s recruitment to or employment with
the Company or the termination thereof. We further understand and agree that
claims for workers’ compensation benefits, unemployment insurance, or state or
Federal disability insurance are not covered by this Agreement and shall
therefore be resolved in any appropriate forum, including courts of law, as
required by the laws then in effect.
     Nothing in this Agreement should be interpreted as restricting or
prohibiting the Employee from filing a charge or complaint with a Federal,
state, or local administrative agency charged with investigating and/or
prosecuting complaints under any applicable Federal, state or municipal law or
regulation. Any dispute or claim that is not resolved through the Federal,
state, or local agency must be submitted to arbitration in accordance with this
Agreement.
Final and Binding Arbitration
     We understand and agree that the arbitration of disputes and claims under
this Agreement shall be instead of a trial before a court or jury. We further
understand and agree that, by signing this Agreement, we are expressly waiving
any and all rights to a trial before a court regarding any disputes and claims
which we now have or which we may in the future have that are subject to
arbitration under this Agreement. However, nothing in this Agreement shall
prohibit or limit either Employee’s or the Company’s right to seek equitable
relief from a court, including but not limited to injunctive relief, pending the
resolution of a dispute by arbitration.
           Arbitration Procedures
     We understand and agree that the arbitration shall be conducted in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association. To the extent that any of the National
Rules for the Resolution of Employment Disputes or anything in this Agreement
conflicts with any arbitration procedures required by applicable law, the
arbitration procedures required by applicable law shall govern. Employee and the
Company also agree that nothing in this Agreement relieves either of them from
any obligation they may have to exhaust certain administrative remedies before
arbitrating any claims or disputes under this Agreement.
     We understand and agree that the Arbitrator shall issue a written award
that sets forth the essential findings and conclusions on which the award is
based. The Arbitrator shall have the authority to award any relief authorized by
law in connection with the asserted claims or disputes. The Arbitrator’s award
shall be subject to correction, confirmation, or vacation, as provided by any
applicable law setting forth the standard of judicial review of arbitration
awards.
           Place of Arbitration
     We understand and agree that the arbitration shall take place in San Diego
County, California.
           Governing Law

 



--------------------------------------------------------------------------------



 



     We understand and agree that this Agreement and its validity, construction
and performance, as well as disputes and/or claims arising under this Agreement,
shall be governed by the laws of California, or Federal law. If both Federal and
state law apply to any given dispute or claim, Employee shall have the right to
elect the applicable law.
           Costs of Arbitration
     We understand and agree that the Company shall bear the arbitrator’s fee
and any other type of expense or cost that Employee would not be required to
bear if he or she were free to bring the dispute or claim in court as well as
any other expense or cost that is unique to arbitration. We shall each pay our
own attorneys’ fees incurred in connection with the arbitration, and the
arbitrator shall not have authority to award attorneys’ fees unless a statute or
contract at issue in the dispute authorizes the award of attorneys’ fees to the
prevailing party, in which case the arbitrator shall have the authority to make
an award of attorneys’ fees as required or permitted by applicable law. If there
is a dispute as to whether the Company or Employee is the prevailing party in
the arbitration, the Arbitrator shall decide this issue.
           Severability
     We understand and agree that if any term or portion of this Agreement
shall, for any reason, be held to be invalid or unenforceable or to be contrary
to public policy or any law, then the remainder of this Agreement shall not be
affected by such invalidity or unenforceability but shall remain in full force
and effect, as if the invalid or unenforceable term or portion thereof had not
existed within this Agreement.
           Complete Agreement
     We understand and agree that this Agreement contains the complete agreement
between the Company and Employee regarding the subject matter of this Agreement,
superseding any and all prior representations and agreements between the Company
and Employee, if any, and that it may be modified only in a writing, expressly
referencing this Agreement, and signed by Employee and the Chairman of the Board
of the Company.
           Knowing and Voluntary Agreement
     We understand and agree that we have been advised to consult with an
attorney of our own choosing before signing this Agreement, and we have had an
opportunity to do so. We agree that we have read this Agreement carefully and
understand that by signing it, we are waiving all rights to a trial or hearing
before a court or jury of any and all disputes and claims subject to arbitration
under this Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement at San Diego,
California on the       day of                     , 2005.

                  AVANIR PHARMACEUTICALS    
 
           
 
           
 
  By:    

 
   
 
           Eric Brandt
     Chief Executive Officer    
 
           
 
                EMPLOYEE    
 
           
 
               
 
Randall Kaye    

 